AMENDMENT TWO TO THE
UHS HOLDCO, INC SECURITYHOLDERS AGREEMENT

This Amendment Two (this “Amendment”), dated as of August 14, 2017, to the
Securityholders Agreement, dated as of May 31, 2007 (as amended by Amendment One
on March 26, 2015), by and among UHS Holdco, Inc., a Delaware corporation (the
“Company”), (ii) IPC/UHS, L.P., a Delaware limited partnership (“IPC/UHS”), and
IPC/UHS Co-Investment Partners, L.P., a Delaware limited partnership (“IPC
Co-Investment” and, together with IPC/UHS, “IPC”), Gary D. Blackford, Kathy
Blackford and the Other Holders (the “Agreement”).

WHEREAS, Section 8 of the Agreement permits the Company and the IPC Majority
Holders to approve certain amendments of any provision of the Agreement; and

WHEREAS, the Company and the IPC Majority Holders desire to amend the Agreement
on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Agreement.

2. Amendment to the Agreement.  The Agreement is hereby amended or modified as
follows:

Section 6(d) of the Agreement is hereby amended in its entirety to read as
follows:

The preemptive rights contained in this Section 6 shall not apply to the
issuance of Common Stock Equivalents or other equity securities (i) as a stock
dividend or other distribution or upon any subdivision, split or combination of
the outstanding capital stock; (ii) upon conversion, exchange or redemption of
any outstanding convertible or exchangeable securities; (iii) as a grant to any
existing or prospective directors, officers or other employees, consultants or
service providers of the Company or any of its Subsidiaries pursuant to the
Stock Option Plan, regardless of when granted; (iv) upon exercise of any
outstanding options or warrants; and (v) as consideration (whether partial or
otherwise) for the purchase by the Company or any of its Subsidiaries of assets
constituting a business unit or of the stock or other equity securities of any
Person.

3. Effectiveness of Amendment; Limited Effect.  Except as expressly provided in
this Amendment, all of the terms and provisions of the Agreement are and will
remain in full force and effect and are hereby ratified and confirmed by the
parties hereto. Without limiting the generality of the foregoing, the amendments
contained herein will not be construed as an amendment to or waiver of any other
provision of the Agreement. Each reference in the Agreement to “this
Agreement,” “the Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference to the Agreement in any other agreements, documents,
or

LEGAL\30645395\2

--------------------------------------------------------------------------------

 



instruments executed and delivered pursuant to, or in connection with, the
Agreement, will mean and be a reference to the Agreement as amended by this
Amendment.

4. Miscellaneous.

(a) This Amendment and all related documents are governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
conflict of laws provisions thereof to the extent such principles or rules would
require or permit the application of the laws of any jurisdiction other than
those of the State of Delaware.

(b) This Amendment shall inure to the benefit of and be binding upon each of the
parties to the Agreement and each of their respective successors and permitted
assigns.

(c) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement.  Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

(e) This Amendment constitutes the sole and entire agreement of the parties
hereto with respect to the subject matter contained herein and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.



2

LEGAL\30645395\2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

UHS HOLDCO, INC.

By:/s/ Robert Juneja

Name: Robert Juneja

Title: Director

IPC/UHS, L.P.

By:IPCIII GP, LLC,

its general partner

By:Irving Place Capital Partners III SPV, L.P.,

its Sole Member

By:IPC Advisers III, SVP, L.P.

its general partner

By:IPCM GP, LLC

its general partner

By:/s/ John Howard

Name: John Howard

Title: Co-Managing Partner

IPC/UHS CO-INVESTMENT PARTNERS, L.P.

By:IPCIII GP, LLC,

its general partner

By:Irving Place Capital Partners III SVP, L.P.,

its Sole Member

By:IPC Advisers III SVP, L.P.

its general partner

By:IPCM GP, LLC

its general partner

By:/s/ John Howard

Name: John Howard

Title: Co-Managing Partner

 

3

LEGAL\30645395\2

--------------------------------------------------------------------------------